As a result of this court’s decision in State ex rel. Police Officers for Equal Rights v. Lashutka (1995), 72 Ohio St.3d 185, 648 N.E.2d 808, relators have filed a “Submission of Bill and Documentation in Support of Allowance of Fees, and Costs.”
The motion is granted as to the request for attorney fees, and the docket fee and security deposit will be refunded.
Douglas, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.
Wright, J., concurs and dissents, separately.
Moyer, C.J., and Cook, J., concur and dissent, separately.